Published Order Suspending Respondent from the Practice of Law Due to Disability and Dismissing Verified Complaint Proceedings Without Prejudice.
LORETTA H. RUSH, Chief Justice.
Pursuant to Indiana Admission and Discipline Rule 23(25), the Disciplinary Commission has filed a “Verified Petition to Determine Disability” together with a “Sealed Addendum” on green paper in Case No. 49S00-1606-DI-326, requesting this Court to suspend Respondent from the practice of law in this state due to physical disability. Along with that petition, the parties have jointly filed a motion for leave to file the addendum under seal and have jointly tendered to the Court an “Agreed Suspension Due to Disability.” Separate proceedings on a verified complaint are pending against Respondent in Case No. 49S00-1405-DI-352. As part of their agreement, the parties request that those proceedings be dismissed without prejudice if the petition to determine disability is granted.
Being duly advised, the Court GRANTS the parties’ joint motion for leave to file the addendum under seal. The Court, having considered the submissions of the parties, approves and incorporates by reference the terms set forth in the parties’ agreement. Accordingly, the Court GRANTS the Commission’s verified petition to determine disability and ORDERS that Respondent be suspended from the practice of law in this state due to disability, effective immediately, pursuant to Admission and Discipline Rule 23(25). Respondent may petition for reinstatement upon termination of the disability pursuant to Admission and Discipline Rule 23(4) .and (18). Finally, the Court ORDERS that Case No. 49S00-1405-DI-352 be dismissed without prejudice. The hearing officer appointed in that case is discharged.
All Justices concur.